 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                       No. CR-18-01291-001-TUC-JAS (DTF)
 9
                  Plaintiff,                         ORDER
10
     v.
11
12   Miguel Angel Mendoza-Barcenas,

13                Defendant.

14
           Pending before the Court is a Report and Recommendation issued by Magistrate
15
     Judge D Thomas Ferraro. In the Report and Recommendation, Magistrate Judge Ferraro
16
     recommends that Defendant’s Motion to Dismiss Indictment Pursuant to 8 U.S.C.
17
     1326(d) (Doc. 13) be denied. As the Court finds that the Report and Recommendation
18
     appropriately resolved the Defendant’s Motion to Dismiss Indictment Pursuant to 8
19
     U.S.C. 1326(d) (Doc. 13), the objections are denied.1
20
     //
21
     //
22
     //
23
     //
24
     //
25
26
     1
      The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). The Court reviews for clear error the
     unobjected-to portions of the Report and Recommendation. See Johnson v. Zema
28   Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree,
     14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
 1         Accordingly, IT IS HEREBY ORDERED as follows:
 2   (1) Magistrate Judge Ferraro’s Report and Recommendation (Doc. 27) is accepted and
 3   adopted.
 4   (2) Defendant’s Motion to Dismiss Indictment Pursuant to 8 U.S.C. 1326(d) (Doc. 13) is
 5   denied.
 6         Dated this 24th day of October, 2018.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
